     Case 2:18-cv-05148-RGK-E Document 41 Filed 05/03/19 Page 1 of 2 Page ID #:437




 1   Brian J. Brazier (SBN: 245004)
     Price Law Group, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T. (818) 600-5566
 4   E. brian@pricelawgroup.com
     Attorneys for Plaintiff,
 5   Felicia Hicks
 6

 7                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 8

 9

10
                                                          Case No.: 2:18-cv-05148-RGK-E
11      FELICIA HICKS,
12                      Plaintiff,

13             vs.
                                                          STIPULATION OF DISMISSAL WITH
14                                                        PREJUDICE
15      USAA SAVINGS BANK,
                Defendant.
16

17

18
                     Plaintiff, Felicia Hicks, by and through her attorneys, Price Law Group, APC,
19
     and Defendant, USAA Savings Bank, by and through its attorneys, Daniels, Fine, Israel,
20

21   Schonbuch & Lebovits, LLP and Benesch, Friedlander, Coplan, & Aronoff, LLP, hereby

22   stipulate to dismiss Plaintiff’s claims against USAA Savings Bank, with prejudice, with each
23
     party to bear their own costs and attorneys’ fees.
24

25

26
27

28
     Case 2:18-cv-05148-RGK-E Document 41 Filed 05/03/19 Page 2 of 2 Page ID #:438




 1

 2   Dated: May 3, 2019.
 3   Price Law Group, APC                           Daniels, Fine, Israel, Schonbuch
 4                                                  & Lebovits, LLP
     /s/ Brian J. Brazier                           /s/ Maureen M. Michail
 5   Brian J. Brazier, Esq.                         Maureen M. Michail, Esq.
     8245 N. 85th Way                               1801 Century Park East
 6   Scottsdale, AZ 85258                           Ninth Floor
 7   T. (818) 600-5566                              Los Angeles, CA 90067
     E. brian@pricelawgroup.com                     T. (310) 556-7900
 8   Attorneys for Plaintiff,                       E. michail@dfis-law.com
     Felicia Hicks
 9                                                  Benesch, Friedlander, Coplan
10                                                  & Aronoff, LLP
                                                    /s/David M. Kreuger
11                                                  David M. Kreuger, Esq.
                                                    200 Public Square
12                                                  Suite 2300
                                                    Cleveland, OH 44114-2378
13
                                                    T. (216) 363-4500
14                                                  E. dkrueger@beneschlaw.com
                                                    Attorneys for Defendant,
15                                                  USAA Savings Bank

16

17

18
19

20

21

22

23

24

25

26
27

28
